In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00345-CR
          01-03-00346-CR
____________

SHAWN CHRISTOPHER ALLISON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause Nos. 941571 and 936261



MEMORANDUM  OPINION
	Appellant pleaded guilty to possession of cocaine and assault on a public
servant.  In accordance with a plea bargain agreement with the State, the trial court
sentenced appellant to confinement for four years in each case to be served
concurrently. Appellant filed timely notice of appeal.  We dismiss for lack of
jurisdiction.
	Rule 25.2(a) of the Texas Rules of Appellate Procedure provides, in
pertinent part:
	In a plea bargain case -- that is, a case in which a defendant's
plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and
agreed to by the defendant -- a defendant may appeal only:

	(A)	those matters that were raised by written motion filed and
ruled on before trial, or

	(B)	after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a)(2).
	The trial court's certification of defendant's right of appeal filed in each
case states that this "is a plea-bargain case, and the defendant has NO right of
appeal."  (Emphasis in original.)  See Tex. R. App. P. 25.2(d).
	We also note that appellant waived his right to appeal in both cases.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).